Title: John Jay to John Adams, 1 Nov. 1786
From: Jay, John
To: Adams, John


          
            
              Dear Sir
            
            

              New York

              1 Novr 1786
            
          

          Accept my thanks for your Letter mentioning the Marriage of your
            Daughter, and my cordial congratulations on that pleasing Event.—They who best know the
              Coll. speake of him as brave and honorable; and Strangers
            to the Lady draw the most favorable inferences from her Parentage, and from the
            attention and Example of a Mother whose Charater is very estimable.
          I sincerely wish my dear Friend that you had as much Reason to be
            pleased with your political as with your domestic Situation—The Sweets however of the
            latter, must greatly soften the asperity of the former; and when public cares and
            Considerations excite painful Emotions, you doubtless enjoy the Reflection that tho’
            Patriots seldom rest on Beds of Roses, yet that your private Pillow, like your
            Conscience, is free from Thorns.
          as it is not right that the public should be charged for the
            postage of Papers not interesting to them or their concerns; I inclose an order in your
            Favor on Joshua Johnson, for any Sum within six Guineas—Be so good as to take as much
            from him as will replace what you paid for the Postage of the Pamphlets &c.—
          I am Dear Sir / Your affectionate Friend & Servt
          
            
              John Jay—
            
          
        